DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed September 26, 2022 have been fully considered but they are not persuasive. Regarding claim 1, Applicant contends that Jung does not disclose reporting the measurement result of beam group g6 or g7 in response to one or more activated beams of the mobile station do not satisfy a quality condition.
Examiner respectfully disagrees. Jung considers the resetting of transmission/reception beam groups by analyzing signal measurement result (See paragraphs 0022, 0024, 0155-0161 and 0164-0165. According to paragraph 0149, measurement results of the first beam group (equivalent to Applicant’s activated beams) are reported at every period while measurement results for other beam groups (equivalent to Applicant’s first beam) are reported only when channel state of the other beam groups is above/below a threshold. According to paragraph 0153, the mobile station changes the first beam group based on measurement results. Paragraph 0159 then discloses that the when the fist beam group is changed, this leads to a resetting of the beam group. According to paragraph 0160, this resetting functionality may include analysis of beam groups. Channel state is weighed to be inferior or superior when resetting beam groups as disclosed with respect to beam groups 2, 3, 4, 5, 6 and 7. Paragraphs 0164-0165 further detail the resetting of beam groups based on measurement results. Thus, the changing of the first beam group leading to the resetting of beam groups meets the amended limitation of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US 2014/0198681).
Regarding claims 1 and 8, Jung et al. disclose a communication method applied in a terminal (Figure 14, mobile station 1450) and an apparatus (Figure 14, mobile station 1450) comprising:
A processor (Figure 14, controller 1480); and
A memory coupled with the processor and comprising instructions that, when executed by the processor (Paragraph 0172, computer program instructions stored in memory and executed by a processor), cause the apparatus to:
Receive beam configuration information from a network device (Figure 13 and paragraph 0163, step 1301, beam group configuration [beam configuration information] exchange between MS and BS [network device] to set beam groups according to signal strength), wherein the beam configuration information configures the terminal to determine whether signal strength of a first beam is greater than a threshold (Figure 13 and paragraph 0163, base station sets signal measurement periods [beam configuration information] corresponding to respective beam groups g1, g6 and g7 and a method [beam configuration information] to report measurement results in step 1301; Figure 13 and paragraph 0164, MS measures reference signals for beam groups in step 1302 with respect to measurement criterion [signal strength and signal delay according to paragraph 0134] threshold and reports measurement results for beam groups in step 1303, the measurement results being signal strength and signal delay with respect to threshold), and the first beam comprises a beam that is not configured by the network device for the apparatus/terminal to use (Paragraph 0164, base station determines whether to reset beam groups based on MS measurement results and determines addition of setting of beam groups g2 and g3 for use by MS. The addition of setting of beam groups indicates that the additional beam groups are not configured by the network device); and
In response to the signal strength of the first beam is greater than a threshold and one or more activated beams of the terminal do not satisfy a first quality condition (Jung considers the resetting of transmission/reception beam groups by analyzing signal measurement result (See paragraphs 0022, 0024, 0155-0161 and 0164-0165. According to paragraph 0149, measurement results of the first beam group (equivalent to Applicant’s activated beams) are reported at every period while measurement results for other beam groups (equivalent to Applicant’s first beam) are reported only when channel state of the other beam groups is above/below a threshold. According to paragraph 0153, the mobile station changes the first beam group based on measurement results. Paragraph 0159 then discloses that the when the fist beam group is changed, this leads to a resetting of the beam group. According to paragraph 0160, this resetting functionality may include analysis of beam groups. Channel state is weighed to be inferior or superior when resetting beam groups as disclosed with respect to beam groups 2, 3, 4, 5, 6 and 7. Paragraphs 0164-0165 further detail the resetting of beam groups based on measurement results), send indication to the network device requesting the network device to activate or add the first beam for communication of the apparatus/terminal (Paragraph 0164, based on measurement results from MS, which compare signal strength of beam groups to a threshold, BS instructs the mobile station to add beam groups. The measurement results from the MS serve as a request to activate/add the beam groups because the BS directly responds to the measurement results by adding the beam groups).
Regarding claims 2 and 9, Jung et al. disclose wherein the beam configuration information comprises beam identifier information of the first beam (Figure 13 and paragraph 0163, beam group setting in step 1301 serves as beam identifier).
Regarding claims 3 and 10, Jung et al. disclose wherein the instructions, when executed by the processor, cause the apparatus further to send the indication information to the network device via a MAC layer (Paragraph 0140, MS reports measurement results [indication information] to BS via MAC transport channel or MAC message).
Regarding claims 4 and 11, Jung et al. disclose wherein the instructions, when executed by the processor, cause the apparatus further to monitor the first beam after sending the indication information (Figure 13, MS continues measuring added beam groups in steps 1306 and 1310).
Regarding claims 5 and 12, Jung et al. disclose a communication method applied in a network device (Figure 14, base station 1400) and an apparatus (Figure 14, base station 1400) comprising:
A processor (Figure 14, controller 1410); and
A memory coupled with the processor and comprising instructions that, when executed by the processor (Paragraph 0172, computer program instructions stored in memory and executed by a processor), cause the apparatus to:
Send beam configuration information to a terminal (Figure 13 and paragraph 0163, step 1301, beam group configuration [beam configuration information] exchange between MS [terminal] and BS [network device] to set beam groups according to signal strength), wherein the beam configuration information configures the terminal to determine whether signal strength of a first beam is greater than a threshold (Figure 13 and paragraph 0163, base station sets signal measurement periods [beam configuration information] corresponding to respective beam groups g1, g6 and g7 and a method [beam configuration information] to report measurement results in step 1301; Figure 13 and paragraph 0164, MS measures reference signals for beam groups in step 1302 with respect to measurement criterion [signal strength and signal delay according to paragraph 0134] threshold and reports measurement results for beam groups in step 1303, the measurement results being signal strength and signal delay with respect to threshold), and the first beam comprises a beam that is not configured by the network device for the terminal to use (Paragraph 0164, base station determines whether to reset beam groups based on MS measurement results and determines addition of setting of beam groups g2 and g3 for use by MS. The addition of setting of beam groups indicates that the additional beam groups are not configured by the network device); and
In response to the signal strength of the first beam is greater than a threshold and one or more activated beams of the terminal do not satisfy a first quality condition (Jung considers the resetting of transmission/reception beam groups by analyzing signal measurement result (See paragraphs 0022, 0024, 0155-0161 and 0164-0165. According to paragraph 0149, measurement results of the first beam group (equivalent to Applicant’s activated beams) are reported at every period while measurement results for other beam groups (equivalent to Applicant’s first beam) are reported only when channel state of the other beam groups is above/below a threshold. According to paragraph 0153, the mobile station changes the first beam group based on measurement results. Paragraph 0159 then discloses that the when the fist beam group is changed, this leads to a resetting of the beam group. According to paragraph 0160, this resetting functionality may include analysis of beam groups. Channel state is weighed to be inferior or superior when resetting beam groups as disclosed with respect to beam groups 2, 3, 4, 5, 6 and 7. Paragraphs 0164-0165 further detail the resetting of beam groups based on measurement results), send indication to the network device requesting the network device to activate or add the first beam for communication of the terminal (Paragraph 0164, based on measurement results from MS, which compare signal strength of beam groups to a threshold, BS instructs the mobile station to add beam groups. The measurement results from the MS serve as a request to activate/add the beam groups because the BS directly responds to the measurement results by adding the beam groups).
Regarding claims 6 and 13, Jung et al. disclose wherein the beam configuration information comprises beam identifier information of the first beam (Figure 13 and paragraph 0163, beam group setting in step 1301 serves as beam identifier).
Regarding claims 7 and 14, Jung et al. disclose wherein receiving the indication information from the terminal comprises: receiving the indication information from the terminal via a MAC layer (Paragraph 0140, MS reports measurement results [indication information] to BS via MAC transport channel or MAC message).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag G. Shah can be reached on (571)272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

December 8, 2022